Fourth Court of Appeals
                                   San Antonio, Texas

                                       December 19, 2022

                             No. 04-22-00409-CV, 04-22-00410-CV

                                Jim KIRKLAND, All Occupants,
                                        Appellants

                                                v.

                                 V & S TOTAL TRADE, LLC,
                                          Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                        Trial Court No. 2022 CV01025, 2022CV01033
                               Kevin Henderson, Judge Presiding


                                         ORDER

        Pending before the court is a motion to consolidate cause numbers 04-22-00409-CV and
04-22-00410-CV. We held this motion to consolidate under advisement. No response to the
motion has been filed. See TEX. R. APP. P. 10.3(a). In the interest of efficient administration,
this court has determined that the appeals should be consolidated for purposes of appeal.

        We therefore GRANT the motion and ORDER the appeals consolidated for the purpose
of briefing and oral argument, if any. From this date forward, the parties shall file all motions,
briefs, and other documents as if the appeals were one case but shall include both cause numbers
in the style. Both appeals will be submitted together as a single proceeding. If oral argument is
granted, the appeals will be argued together, as a single appeal, and the total time limit for each
side at oral argument shall equal the ordinary time limit for a single appeal. The Court will
dispose of both appeals with the same judgment, opinion, and mandate.



       It is so ORDERED December 19, 2022.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT